DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 23, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 28 include limitations directed to “use” of the hydrocarbon composition, but do not include any details as to what that “use” entails. Accordingly, it is unclear what is intended to be encompassed by recitation of “use,” especially considering the other options in the 
Claim 5 recites the limitation "the variable analysis" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears that Applicant may be intending to recite a limitation including a combination of the previously recited analyses, but clarification and amendment are required to reflect this understanding.
Claim 11 recites the limitation "the production, transportation, storage, processing, and/or distribution" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the variable analysis" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears that Applicant may be intending to recite a limitation including a combination of the previously recited analyses, but clarification and amendment are required to reflect this understanding
Claim 23 recites the limitation "the variable analysis" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears that Applicant may be intending to recite a limitation including a combination of the previously recited analyses, but clarification and amendment are required to reflect this understanding.
Claim 25 recites the limitation "the hydrocarbon refining" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (“Study on the Wax Deposition and Prediction Method of Waxy Crude Oil”, English Abstract as provided by Applicant).
Regarding claim 1, Jin discloses a method of determining and mitigating wax risk of a hydrocarbon composition comprising:
obtaining a sample of the hydrocarbon composition (see second paragraph; “waxy crude oil sample from North China Oil Field”);
analyzing the sample of the hydrocarbon composition to determine one or more attributes of the sample of the hydrocarbon composition (see second paragraph; “measuring the wax content and carbon number distribution of the sediments”);
developing one or more predictive models of transportation of the hydrocarbon composition based on the analysis of the sample (see second paragraph; “wax deposition rate prediction model was established” and “prediction of deposition thickness along actual pipeline was established”);
determining wax risks based on the developed predictive model (see second paragraph; “prediction of deposition thickness along actual pipeline was established”); and
mitigating one or more of the determined wax risks (see first paragraph; “making scientific pigging plan”).
Regarding claim 2, Jin discloses developing a pipe flow model for a pipeline and determining wax risks in the pipeline based on the pipe flow model and the determined wax risks (see second paragraph; “prediction of deposition thickness along actual pipeline”, “deposition rate models were discussed”, “deposition thickness distribution of actual pipeline with different operation time were calculated….models that show the relationship of wax deposition thickness and time were developed”).
Regarding claim 6, Jin discloses wherein the one or more attributes include wax content and pour point (see paragraphs 2 & 3, which discuss measuring wax content, mechanism of pour point depression).
Regarding claims 7 and 8, Jin discloses wherein the predictive model(s) are developed using one or more machine learning algorithms (see second paragraph, software program for the prediction; third paragraph, LS-SVM method, BP neutral network, multiple linear regression method).
Regarding claim 9, Jin discloses wherein the one or more wax risks include wax content, pour point, and wax deposition potential (see paragraphs 2 & 3, which discuss measuring wax content, mechanism of pour point depression and impact on wax deposition, prediction of deposition thickness).
Regarding claim 10, Jin discloses wherein mitigating the wax risk(s) comprises modifying the transportation of the hydrocarbon composition to reduce the determined wax risks (see first paragraph, developing a pigging plan).
Regarding claim 11, Jin discloses a method of reducing wax risks in a hydrocarbon composition comprising:
obtaining a sample of the hydrocarbon composition (see second paragraph; “waxy crude oil sample from North China Oil Field”);
determining one or more wax risks by:
analyzing the sample to determine one or more attributes of the sample (see second paragraph; “measuring the wax content and carbon number distribution of the sediments”);

determining one or more wax risks based on the developed predictive model(s) (see second paragraph; “prediction of deposition thickness along actual pipeline was established”); and
modifying transportation of the hydrocarbon composition to reduce the wax risks (see first paragraph, developing a pigging plan).
Regarding claim 12, Jin discloses developing a pipe flow model for a pipeline and determining wax risks in the pipeline based on the pipe flow model and the determined wax risks (see second paragraph; “prediction of deposition thickness along actual pipeline”, “deposition rate models were discussed”, “deposition thickness distribution of actual pipeline with different operation time were calculated….models that show the relationship of wax deposition thickness and time were developed”).
Regarding claims 16 and 17, Jin discloses wherein the predictive model(s) are developed using one or more machine learning algorithms (see second paragraph, software program for the prediction; third paragraph; LS-SVM method, BP neutral network, multiple linear regression method).
Regarding claim 18, Jin discloses wherein the one or more wax risks include wax content, pour point, and wax deposition potential (see paragraphs 2 & 3, which discuss measuring wax content, mechanism of pour point depression and impact on wax deposition, prediction of deposition thickness).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jin.
Regarding claim 19, Jin discloses the wax risk reduction process as set forth above in the rejection of claim 1, which is equally applicable to the analogous limitations in claim 19. 
In addition, Jin discloses a software program for carrying out the analysis and developing the predictive model(s) (see second paragraph, “software program for the prediction of deposition thickness along actual pipeline was established”). A processor for carrying out the software program is considered inherent; or, alternatively, would have been obvious to a person of ordinary skill in the art to include in order to be able to use the software program disclosed in Jin.
Jin further discloses application of the analysis being making a pigging plan based on the results (see first paragraph). While Jin does not explicitly disclose the software program implementing the pigging plan, i.e. such that computer-readable instructions cause the processor to control aspects of the hydrocarbon process, as claimed, the office is of the position that modifying the software program of Jin to include the control aspects which are disclosed, i.e. forming a pigging plan, and carry out such steps is considered to be an obvious modification to a person of ordinary skill in the art, would require nothing more than routine experimentation, and would be associated with a reasonable expectation of success.
Regarding claim 20, Jin discloses developing a pipe flow model for a pipeline and determining wax risks in the pipeline based on the pipe flow model and the determined wax risks (see second paragraph; “prediction of deposition thickness along actual pipeline”, “deposition rate models were discussed”, “deposition thickness distribution of actual pipeline with different operation time were calculated….models that show the relationship of wax deposition thickness and time were developed”).
Regarding claim 24, Jin discloses wherein the one or more attributes include wax content and pour point (see paragraphs 2 & 3, which discuss measuring wax content, mechanism of pour point depression).
Regarding claims 25 and 26, Jin discloses wherein the predictive model(s) are developed using one or more machine learning algorithms (see second paragraph, software program for the prediction; third paragraph; LS-SVM method, BP neutral network, multiple linear regression method).
Regarding claim 27, Jin discloses wherein the one or more wax risks include wax content, pour point, and wax deposition potential (see paragraphs 2 & 3, which discuss measuring wax content, mechanism of pour point depression and impact on wax deposition, prediction of deposition thickness).
Regarding claim 28, Jin discloses wherein mitigating the wax risk(s) comprises modifying the transportation of the hydrocarbon composition to reduce the determined wax risks (see first paragraph, developing a pigging plan).
Claims 3, 4, 13, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, as applied to the claims above, in view of Prasad et al (US 7,813,894) and Solomon (US 2018/0079977).
Regarding claims 3, 4, 13, 14, 21 and 22, Jin does not disclose determining chemical additives to mitigate one or more wax risks. 
Prasad discloses a methodology and system which addresses needs of refiners to process cheaper crudes. The method comprises characterizing the impact of various constituents in the crude which result in fouling, estimating model parameters, monitoring and predicting qualitative and quantitative performance, and determining optimal dosage of chemical treatments (see Abstract). In particular, Prasad discloses that, once in possession of the analysis information, refiners can determine the necessary chemical treatment by quantifying the impact of various chemicals, enabling selection of the best possible treatment to mitigate the performance degradation (i.e. “matching”) (see col. 2, lines 37-41).
Prasad discloses “impact of various constituents,” as discussed above, but does not explicitly disclose chemical additives specifically for mitigating wax deposition.
However, it is known in the art to mitigate wax deposition in crude oil during processing, storage, or transportation, by use of additives (see Solomon: Abstract; [0002]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify embodiment of Jin to include determining and selecting chemical additives which mitigate wax deposition, given that Prasad discloses a control method/system for mitigating fouling in hydrocarbon processing based on selection and use of chemical additives and Solomon establishes that chemical additives are beneficial for the specific purpose of mitigating wax deposition. Such a modification would be considered advantageous to a person of ordinary skill in the art in order to prevent the deposition of wax in the first place, i.e. thereby preventing or reducing the need to remove .
Claims 5, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, as applied to the claims above, in view of Kowalewski et al (US 2002/00540355).
Regarding claims 5, 15 and 23, Jin does not disclose wherein analyzing the sample to determine or more attributes of the sample comprises one or more of the claimed analysis techniques.
Kowalewski is directed to a method of predicting paraffin deposition risks during hydrocarbon production and/or transport (see Abstract). Kowalewski discloses that high temperature gas chromatography (HTGC) is a known technique for characterization of paraffins in production oils (see [0002]-[0003]; [0005]; [0034]-[0035]).
The office notes that Jin discloses analysis including measuring wax content (see second paragraph).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use HTGC, as suggested by Kowalewski, to carry out the analysis step in Jin directed toward measuring the wax content. Given that Jin discloses measuring wax content but not the specific technique, using a technique known in the art to achieve this objective amounts to nothing more than routine experimentation and would be associated with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772